This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0009

                                     Jason Jalony Cox,
                                         Appellant,

                                             vs.

                                   Dakota County, et al.,
                                      Respondents.

                                 Filed September 8, 2015
                                        Affirmed
                                      Hudson, Judge


                               Dakota County District Court
                               File No. 19HA-CV-13-2110

Pao P. Yang, St. Paul, Minnesota (for appellant)

James C. Backstrom, Dakota County Attorney, Helen R. Brosnahan, Jeffrey A.
Timmerman, Assistant County Attorneys. Hastings, Minnesota (for respondent)

         Considered and decided by Hudson, Presiding Judge; Schellhas, Judge; and Reilly,

Judge.

                         UNPUBLISHED OPINION

HUDSON, Judge

         Appellant challenges the district court’s grant of judgment as a matter of law

following a jury trial of appellant’s claim for false imprisonment, arguing that the district
court erred by concluding that respondent county could not be held vicariously liable

when the jury found the only county official named as a defendant not liable. We affirm.

                                         FACTS

       This appeal arises out of appellant Jason Jalony Cox’s detention in the Dakota

County Jail between May 5, 2011, and June 9, 2011. Cox was arrested on April 13,

2011, on domestic-assault and related charges and appeared in Dakota County District

Court on April 14, 2011. Unable to meet the conditions set for release on April 14, Cox

remained in jail until his omnibus hearing on May 5, 2011. At that hearing, the district

court issued a probable cause and scheduling order (PCS order), setting dates for a

settlement conference (June 8, 2011) and trial (June 28, 2011). The PCS order also

includes a handwritten note: “release to other holds.” But the district court judge did not

issue a release order, which is the usual practice in Dakota County for directing release of

an inmate.

       Following the omnibus hearing, Cox was returned to the Dakota County Jail,

which is operated by the Dakota County Sherriff’s Office. Later that same day, Kathy

Karnick, an employee of the sheriff’s office, sent an e-mail to the district court that she

had not received a disposition for Cox after his court appearance that day. A senior court

clerk received Karnick’s e-mail and, finding no release order or indication in the

computer system that Cox should be released, e-mailed Karnick a form entitled “In

Custody Jail Notification – Status of Defendant,” indicating that Cox’s conditions of

release were “continued.” The form was e-mailed in accordance with a procedure,

sometimes referred to as “Livescan,” that was established by the district court and


                                             2
sheriff’s office for the purpose of communicating inmate dispositions following court

proceedings. Karnick relied on the e-mailed form to continue Cox’s incarceration until

the June 8 hearing.

       On June 8, 2011, Cox appeared before the district court again, and a different

judge issued a release order. On June 9, 2011, Cox was released to the custody of

Hennepin County, which subsequently released him to the custody of St. Louis County,

where he remained incarcerated until his Dakota County trial on June 28, 2011. Cox was

convicted on all charges in Dakota County and sentenced to serve 365 days in the Dakota

County Jail, with 230 days stayed for two years, and a credit of 135 days for time served.

       In March 2013, Cox initiated a civil lawsuit, asserting that he was falsely

imprisoned between May 5 and June 9, 2011, and seeking to recover damages from

respondent Dakota County and Karnick.1 Following a two-day trial, a jury returned a

special verdict finding that Karnick did not falsely imprison Cox, but that the county did,

and awarding him $10,000 in damages. The county moved for judgment as a matter of

law (JMOL), arguing, inter alia, that there was no evidentiary basis for the county’s

liability because Karnick was found not liable. The district court granted JMOL on that

ground, and Cox appeals.

                                     DECISION

       “The district court’s grant of JMOL is a question of law subject to de novo

review.” Longbehn v. Schoenrock, 727 N.W.2d 153, 159 (Minn. App. 2007).

1
 Cox also initially sued the State of Minnesota and the senior court clerk, but voluntarily
dismissed those claims in response to a motion for summary judgment on immunity
grounds.

                                            3
                     JMOL is appropriate when a jury verdict has no
              reasonable support in fact or is contrary to law. Diesen v.
              Hessburg, 455 N.W.2d 446, 452 (Minn. 1990). Courts “must
              view the evidence in the light most favorable to the
              nonmoving party and determine whether the verdict is
              manifestly against the entire evidence or whether despite the
              jury’s findings of fact the moving party is entitled to
              judgment as a matter of law.” Navarre v. S. Washington
              County Schs., 652 N.W.2d 9, 21 (Minn. 2002). The jury’s
              verdict will not be set aside “if it can be sustained on any
              reasonable theory of the evidence.” Pouliot v. Fitzsimmons,
              582 N.W.2d 221, 224 (Minn. 1998).

Id. An internally inconsistent verdict is perverse and cannot stand. See Ayer v. Chicago,

M., St. P. & P. R.R. Co., 187 Minn. 169, 172, 244 N.W. 681, 682 (1932) (granting

railroad company new trial after jury verdict finding railroad company liable but railroad

employee alleged to be negligent not liable).

       The district court granted JMOL to the county, concluding that there was no

evidentiary basis for holding the county vicariously liable for false imprisonment. “[T]he

elements of false imprisonment are (1) words or acts intended to confine, (2) actual

confinement, and (3) awareness by the plaintiff that he is confined.” Blaz v. Molin

Concrete Prods. Co., 309 Minn. 382, 385, 244 N.W.2d 277, 279 (1976) (citing

Restatement (Second) of Torts § 35 (1965)) (other citations omitted). “A jailer or prison

superintendent can be held liable for false imprisonment in an action by a prisoner

detained beyond the expiration of his sentence.” Peterson v. Lutz, 212 Minn. 307, 308, 3

N.W.2d 489, 489 (1942). “However, a jailer has a defense in such an action if he acted in

reliance upon a commitment fair and valid on its face and issued by a court having

general jurisdiction to sentence the party therein named.” Id.



                                            4
      Generally, “every municipality is subject to liability for its torts and those of its

officers, employees and agents acting within the scope of their employment or duties

whether arising out of a governmental or proprietary function.” Minn. Stat. § 466.02

(2014); see also Minn. Stat. § 466.01 (2014) (including county in definition of

municipality). “[A]n employer may be held liable for even the intentional misconduct of

its employees when (1) the source of the attack is related to the duties of the employee,

and (2) the assault occurs within work-related limits of time and place.” Fahrendorff ex

rel. Fahrendorff v. N. Homes, Inc., 597 N.W.2d 905, 910 (Minn. 1999) (quotations

omitted). Liability is imposed under Minn. Stat. § 466.02 under a theory of respondeat

superior. Watson by Hanson v. Metro. Transit Comm’n, 553 N.W.2d 406, 414 (Minn.

1996). But importantly, “[f]or respondeat superior to lie, there must be, first, an actor

personally liable for the tort, and, second, the actor must be within the scope of the

employment by the employer.” Leaon v. Washington County, 397 N.W.2d 867, 874

(Minn. 1986).

      In this case, the jury found that Karnick did not falsely imprison Cox, and Cox

does not challenge that finding on appeal. Rather, Cox argues that the jury could have

found the county liable based on the underlying conduct of other county employees,

specifically, Karnick’s supervisors or an unidentified courtroom deputy who was present

at the omnibus hearing. Cox’s argument fails because there is no evidence in the record

that would support the requisite finding of intent on the part of any of these employees.

The sole testimony regarding Karnick’s supervisors is that they trained her to use the

Livescan procedure to process inmate dispositions following court appearances. With


                                            5
respect to the courtroom deputies, Cox testified that the judge announced his

disposition—release to other holds—on the record. But a sergeant from the sheriff’s

office testified that the Livescan program was created to relieve the deputies of the

responsibility of reporting dispositions of inmates following court proceeding. Thus, the

undisputed evidence establishes that the only county employee who formed an intent

about whether to (continue to) confine Cox was Karnick, whom the jury found not liable.

Accordingly, we affirm the district court’s grant of JMOL.2

      Affirmed.




2
 Because we conclude that JMOL is warranted on the same grounds as the district court,
we need not reach the county’s alternative arguments for affirmance.

                                            6